Order unanimously modified by denying defendants’ cross motion to dismiss the second alleged cause of action pursuant to rule 114 of the Rules of Civil Practice, and by granting defendants’ cross motion to dismiss the second alleged cause of action pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice, with leave to plaintiffs, if so advised, to serve an amended complaint as to said second cause of action within 20 days after service of a copy of the order herein with notice of entry, and as so modified affirmed, without costs of this appeal to any party. Memorandum: The more important allegations contained in the second and third causes of action are very broad, eonclusory, and not sufficiently factual. Furthermore, the second and third causes of action repeat and reallege all of the allegations of the first cause of action which has been dismissed on the merits. Whether a trial court would consider any of these allegations and, if so, which thereof, as relating to the second and third causes of action is open to speculation. Both the second and third causes of action should be dismissed under subdivision 4 of rule 106 with leave to amend, not only because they fail to state facts sufficient to constitute causes of action but in the interests of orderliness and clarity. (Jennings v. Burlington Ind., 17 A D 2d 188; Hayes v. Utica Mut. Ins. Co., 16 A D 2d 732.) (Appeal by plaintiffs from order of Onondaga Special Term dismissing plaintiffs’ first and second causes of action on the merits and the third cause of action without prejudice and denying plaintiffs’ motion for discovery and inspection without prejudice and denying plaintiffs’ motion to serve a supplemental complaint). Present — Williams, P. J., Goldman, Halpern and Henry, JJ.